 Case 2:20-cv-00002-JRG Document 11 Filed 03/30/20 Page 1 of 4 PageID #: 56



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

SEAN TACKETT                                     §
                                                 §
v.                                               §         CIVIL ACTION NO. 2:20-cv-2-JRG
                                                 §
JAKELTON JAMAL JOINER                            §

                                 DOCKET CONTROL ORDER

       In accordance with the scheduling conference held in this case, it is hereby ORDERED

that the following schedule of deadlines is in effect until further order of this Court:

          DATE/DEADLINE                                             EVENT

 October 5, 2020                           Jury Selection – 9:00 a.m. in Marshall, Texas before
                                           Judge Rodney Gilstrap

 September 21, 2020                        Pretrial Conference – 9:00 a.m. in Marshall, Texas
                                           before Judge Rodney Gilstrap

 September 10, 2020                        File Joint Pretrial Order, Joint Proposed Jury
                                           Instructions and Form of the Verdict, Responses to
                                           Motions in Limine, Updated Exhibit Lists, Updated
                                           Witness Lists, and Updated Deposition Designations.

 September 3, 2020                         File Motions in Limine

                                           The parties are ordered to meet and confer on their
                                           respective motions in limine and advise the court of
                                           any agreements in this regard by 1:00 p.m. three
                                           (3) business days before the pretrial conference. The
                                           parties shall limit their motions in limine to those
                                           issues which, if improperly introduced into the trial of
                                           the case would be so prejudicial that the court could
                                           not alleviate the prejudice with appropriate
                                           instruction(s).
 Case 2:20-cv-00002-JRG Document 11 Filed 03/30/20 Page 2 of 4 PageID #: 57




           DATE/DEADLINE                                         EVENT

 September 3, 2020                       File Notice of Request for Daily Transcript or Real
                                         Time Reporting.

                                         If a daily transcript or real time reporting of court
                                         proceedings is requested for trial, the party or parties
                                         making said request shall file a notice with the Court
                                         and e-mail the Court Reporter, Shelly Holmes, at
                                         shelly_holmes@txed.uscourts.gov.

 September 3, 2020                       Serve Pretrial Objections

 September 1, 2020                       * If a juror questionnaire is to be used, an editable (in
                                         Microsoft Word format) questionnaire shall be jointly
                                         submitted to the Deputy Clerk in Charge by this date 1

 August 20, 2020                         Serve Pretrial Disclosures

 August 20, 2020                         Response to Dispositive Motions (including Daubert
                                         Motions). 2 Responses to dispositive motions filed
                                         prior to the dispositive motion deadline, including
                                         Daubert Motions, shall be due in accordance with
                                         Local Rule CV-7(e). Motions for Summary Judgment
                                         shall comply with Local Rule CV-56.

 August 6, 2020                          Deadline for Filing Dispositive Motions and any other
                                         motions that may require a hearing; including
                                         Daubert motions.

 August 6, 2020                          Defendant to Identify and Give Notice of Trial
                                         Witnesses




       1
        The Parties are referred to the Court’s Standing Order Regarding Use of Juror
Questionnaires in Advance of Voir Dire.
       2
         The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s
failure to oppose a motion in the manner prescribed herein creates a presumption that the party
does not controvert the facts set out by movant and has no evidence to offer in opposition to the
motion.” Local Rule CV-7(e) provides that a party opposing a motion has 14 days, in addition to
any added time permitted under Fed. R. Civ. P. 6(d), in which to serve and file a response and
any supporting documents, after which the court will consider the submitted motion for decision.


                                               2
Case 2:20-cv-00002-JRG Document 11 Filed 03/30/20 Page 3 of 4 PageID #: 58




        DATE/DEADLINE                                                EVENT

July 30, 2020                              Plaintiff to Identify and Give Notice of Trial
                                           Witnesses

July 23, 2020                              File Response to Amended Pleadings

July 23, 2020                              Mediation to be completed

July 9, 2020                               File Amended Pleadings
                                           (It is not necessary to file a Motion for Leave to
                                           Amend before the deadline to amend pleadings. It
                                           is necessary to file a Motion for Leave to Amend
                                           after the amended pleadings date set forth herein.)

July 2, 2020                               Discovery Deadline

June 25, 2020                              Deadline to File Motions to Compel Regarding
                                           Discovery Disputes.

June 25, 2020                              Defendant to designate Expert Witnesses
                                           Expert witness report due
                                           Refer to Local Rules for required information

June 11, 2020                              Plaintiff to Designate Expert Witnesses
                                           Expert witness report due
                                           Refer to Local Rules for required information

June 11, 2020                              Privilege Logs to be exchanged by parties (or a letter
                                           to the Court stating that there are no disputes as to
                                           claims of privileged documents).

May 7, 2020                                Join Additional Parties


                                     OTHER LIMITATIONS

      1.        All depositions to be read into evidence as part of the parties’ case-in-chief shall
                be EDITED so as to exclude all unnecessary, repetitious, and irrelevant
                testimony; ONLY those portions which are relevant to the issues in controversy
                shall be read into evidence.

      2.        The Court will refuse to entertain any motion to compel discovery filed after the date
                of this Order unless the movant advises the Court within the body of the motion
                that counsel for the parties have first conferred in a good faith attempt to resolve

                                                  3
Case 2:20-cv-00002-JRG Document 11 Filed 03/30/20 Page 4 of 4 PageID #: 59



            the matter. See Eastern District of Texas Local Rule CV-7(h).

     3.     The following excuses will not warrant a continuance nor justify a failure to comply
            with the discovery deadline:

            (a)    The fact that there are motions for summary judgment or motions to dismiss
                   pending;

            (b)    The fact that one or more of the attorneys is set for trial in another court
                   on the same day, unless the other setting was made prior to the date of this
                   order or was made as a special provision for the parties in the other case;

            (c)    The failure to complete discovery prior to trial, unless the parties can
                   demonstrate that it was impossible to complete discovery despite their
                   good faith effort to do so.

     4.     Mediation shall be attended, in person, by named parties (if an individual) or by
            a fully authorized representative (if not an individual) and by lead counsel. Third
            party insurance carriers who may be obligated to indemnify a named party and/or
            who owe a defense to any party shall also attend mediation, in person, by means
            of a fully authorized representative. Non-compliance with these directives shall
            be considered an intentional failure to mediate in good faith.

     5.     Any motion to alter any date on the DCO shall take the form of motion to amend
            the DCO. The motion to amend the DCO shall include a proposed order that lists
            all of the remaining dates in one column (as above) and the proposed changes to
            each date in an additional adjacent column (if there is no change for a date the
            proposed date column should remain blank or indicate that it is unchanged). In
            other words, the DCO in the proposed order should be complete such that one can
            clearly see all the remaining deadlines and the changes, if any, to those deadlines,
            rather than needing to also refer to an earlier version of the DCO.


    So Ordered this
    Mar 28, 2020




                                             4
